The following opinion on rehearing was filed June 30, 1904. Decree of district court affirmed:
Sedgwick, J.
Argument was had before the court upon the motion for rehearing in this case. The principal question discussed was the jurisdiction of the district court for Cass county in the divorce proceedings discussed in the former opinion. It appears that in those proceedings the court found that neither party was a resident of the county. In fact, after Mr. Winch had begun that action for a divorce, and his wife had filed her cross-petition asking for a divorce and alimony against him, he sought to dismiss the proceedings, and for that purpose challenged the jurisdiction of the court upon-the grounds specifically alleged by him, that neither party was a resident of Cass county. This was not controverted by the cross-petitioner, but it ivas urged that Mr. Winch, by bringing the action in that county, was estopped to deny the jurisdiction of that court. This theory appears to have been adopted by the court and, *58accordingly, the action was proceeded with upon the cross-petition, and a divorce decreed in her favor.
1. In Cizek v. Cizek, 69 Neb. 800, the second proposition of the syllabus is:
“Jurisdiction of the court in matters relating to divorce and alimony is given by the statute, and every poAver exercised by the court Avith reference thereto must look for its source in the statute, or it does not exist.”
The jurisdiction of the district court to decree a divorce is given by section 6, chapter 25, Compiled Statutes (Annotated Statutes, 5828) :
“A divorce from the bonds of matrimony may be decreed by the district court of the county where the parties, or one of them, reside, on the application by the petition of the aggrieved party in either of the folloAving cases.”
There folloAVS a statement of the grounds for divorce.
Section 8 places further restrictions upon the party applying for divorce:
“No divorce shall be granted unless the complainant shall have resided in this state for six months immediately preceding the time of filing the complaint, or unless the marriage Avas solemnized in this state, and the applicant shall have resided therein from the time of the marriage to the time of filing the complaint.”
This language clearly is not intended to enlarge the jurisdiction of the court. We think the reasonable construction of these sections is that the district court has no jurisdiction in divorce cases unless one of the parties is a resident of the county. The place of residence of the parties, being a question of fact, must be investigated as other questions of fact are investigated. If the pleadings had presented that issue, and the record shoAved that evidence had been taken thereon by the court, the question whether a judgment rendered therein would be conclusive upon the parties as against a collateral attack, would be a very different question from the one presented here.
This record shows conclusively that neither party re*59sided in Cass county when the cause was begun, nor when it was tried.
In questions of jurisdiction oyer the person, the rule is that, when the record shows that no such jurisdiction exists, the judgment rendered against such party is void, and its validity may he shown in any action in which it may be called in question. Chicago, B. & Q. R. Co. v. Hitchcock County, 60 Neb. 722; Fogg v. Ellis, 61 Neb. 829. The same rule, of course, is applicable to questions of jurisdiction over the subject matter. We conclude that the divorce proceedings in Cass county were void, and that no rights can be predicated thereon.
2. Upon the question of the insanity of Mr. Winch at the time of the execution of the instruments attacked in these proceedings, and also upon the question whether those instruments were procured from him by undue influence, we are satisfied with the reasoning of the commissioner upon the former hearing, and also with the commissioner’s discussion of the application of the statute of limitations to these .proceedings. The claims of the defendants William H. Gates and Henry Rice are, in their brief, predicated entirely upon the validity of these conveyances, which were by the commissioner held invalid. This appears to dispose of all of the questions raised in the case.
The judgment of this court upon the former hearing modified the decree of the district court. That part of our former judgment is therefore vacated and the decree of the district court
AFFIRMED.